Title: From Thomas Jefferson to Archibald Stuart, 4 January 1797
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello Jan. 4. 1797.
                    
                    In answer to your favor of Dec. 31. and to the question whether adviseable to address the President on the subject of war against France, I shall speak explicitly, because I know I may do it safely to you. Such is the popularity of the President that the people will support him in whatever he will do, or will not do, without appealing to their own reason or to any thing but their feelings towards him: his mind had been so long used to unlimited applause that it could not brook contradiction, or even advice offered unasked. To advice, when asked, he is very open. I have long thought therefore it was best for the republican interest to soothe him by flattery where they could approve his measures, and to be silent where they disapprove, that they may not render him desperate as to their affections, and entirely indifferent to their wishes; in short, to lie on their oars while he remains at the helm, and let the bark drift as his will and a superintending providence shall direct. By his answer to the House of Representatives on the subject of the French war, and also by private information, it seems he is earnest that the war should be avoided, and to have the credit of leaving us in full peace. I think then it is best to leave him to his own movements, and not to risk the ruffling them by what he might deem an improper interference with the constituted  authorities. The rather too because we do not hear of any movement in any other quarter concurrent with what you suggest, and because it would scarcely reach him before his departure from office. As to the President elect, there is reason to believe that he (Mr. Adams I mean) is detached from Hamilton, and there is a possibility he may swerve from his politics in a greater or less degree. Should the British faction attempt to urge him to the war by addresses of support with life and fortune, as may happen, it would then be adviseable to counteract their endeavors by dissuasive addresses. At this moment therefore, and at our distance from the scene of information and influence, I should think it most adviseable to be silent till we see what turn the new administration will take. At the same time I mix so little with the world, that my opinion merits less attention than any body’s else, and ought not to be weighed against your own good judgment. If therefore I have given it freely, it is because you have desired it, and not because I think it worth your notice.
                    My information from Philadelphia confirms the opinion I gave you as to the event of the election. Mr. Adams will have a majority of three votes with respect to myself, and whether Mr. Pinckney will have a few more or less than him seems uncertain. The votes of N.H., R.I. and Vermont had not come in, nor those of Georgia and the two Western states.
                    You shall recieve a gong by the first conveyance. It is but fair reciprocity to give me an opportunity of gratifying you sometimes, and to prove, by accepting this, that my repeated intrusions on you have not been too troublesome. It is a great satisfaction to know that the object will be acceptable to you. With every wish for your happiness I am dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                